Citation Nr: 1330881	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  08-38 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for residuals of second-degree burns on the palms with nerve damage.

2. Entitlement to service connection for cysts on the back, neck, and buttocks.

3. Entitlement to service connection for a bilateral knee disability.

4. Entitlement to service connection a bilateral ankle disability.

5. Entitlement to service connection for arthritis of the toes.

6. Entitlement to service connection for a back disability.

7. Entitlement to service connection for a bilateral hearing loss disability.

8. Entitlement to service connection for tinnitus.

9. Entitlement to service connection for wound residuals to the forehead, upper lip, and forearm.

10. Entitlement to service connection for headaches.

11. Entitlement to service connection for hives on the left arm.

12. Entitlement to service connection for a vision disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to March 2004.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Denver, Colorado RO currently has proper jurisdiction.

In May 2012, the Board remanded these matters for further evidentiary development to obtain relevant service and post-service treatment records.

The Board notes that the Veteran was scheduled for a Board hearing via videoconference in October 2011, but failed to appear and has not provided good cause for doing so.

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal to include, VA treatment records from Phoenix VA medical center (MC), Grand Juncture VAMC, and Ann Arbor VAMC.  The Veterans Benefits Management System (VBMS) does not reveal any pertinent documents.

The issues enumerated on the title page (numbers 2 through 12) are all addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of second-degree burns on the palms with nerve damage are not shown by the objective evidence of record.  


CONCLUSION OF LAW


Residuals of second-degree burns on the palms with nerve damage were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice letters in March 2007 and July 2007.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  

Additionally, the Veteran was given the opportunity to appear for a VA examination in connection with this claim in November 2007 for which he failed to report and failed to provide good cause.  The Board recognizes that herein we are allowing the RO an opportunity to provide the Veteran a new examination, if necessary, in connection with the remaining claims on appeal subject to the Remand following the development of any outstanding electronic service treatment records.  
However, with respect to the issue of service connection for residuals of second-degree burns on the palms with nerve damage, the Board finds that the injury was clearly identified in service as evidenced in the service treatment records, and there is evidence of post-service complaints.  However, the record was inadequate to establish the existence of residuals and the extent of the residuals, if any.  The November 2007 VA examination that was scheduled was the necessary evidentiary piece that was required prior to consideration of the claim.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

Law & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In this case, the Board finds that service connection for residuals of burns on the palms with nerve damage is not warranted for the reasons set out below.  

In this case, it is clear that the appellant had burns on his hands/palms in service.  Service treatment records in July and August 2003 indicate that there are several treatment entries discussing a second degree burn on the hands/palms (multiple) due to a hot substance accident.  The Veteran received treatment over the course of a one week period.  Thus, an injury in service is identified.  38 C.F.R. § 3.303(a).

The record also shows non-specific lay evidence of residuals of burns, including a decreased ability to use the hand, a sensation of pain and nerve damage.  The Board notes at the outset that the Veteran is competent to relay what he has experienced through his five senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As per Layno, the Veteran is competent to attest to the fact that he currently experiences residuals of pain and lack of feeling in his hands from his second-degree burns sustained on his hands/palms in service (affects his five senses).  

Based upon the lay evidence, the Veteran was scheduled for a VA examination in November 2007 in connection with his claim.  A VA examination was necessary, since the size of the burn was not identified, limitation of function was not clearly identified and the nerve that was supposedly affected was not identified by the record.  Furthermore, the extent of neurologic impairment was not identified.  However, the records indicate that the Veteran failed to report to the examination.  There was no indication as to the reason for his failure to report.

The duty to assist is not a one way street or a blind alley.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Certainly, the Board finds that the potential for residuals is possible.  However, the Veteran's refusal to report for an examination undermines our duty to fully explore the extent of injury, if any.  At this time, there is inadequate information upon which to grant the issue and ultimately, residuals of the burn injury (type of burn, scarring, limitation of function, identification of specific nerve, extent of nerve injury for each hand, if any) are not shown.

The cornerstone of the grant of service connection is the existence of disability.  Here, the current evidence does not establish the existence of current disability, other than non-specific lay statements.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Thus, on this record, this claim must be denied.  

ORDER

Service connection for residuals of second-degree burns on the palms with nerve damage is denied.


REMAND

The issues of service connection for cysts (back, neck, buttocks), bilateral knee disability, bilateral ankle disability, arthritis of the toes, back disability, bilateral hearing loss disability, tinnitus, wound residuals (forehead, upper lip, forearms), headaches, hives on the left arm, and vision disability must again be remanded to the RO/AMC for proper development.

As service treatment records are of high importance and extremely relevant in a service connection claim, the VA must exercise its duty to assist in obtaining such records considered to be in federal custody.  See 38 C.F.R. § 3.159(c)(2).  Here, we have some service treatment records associated with the claims file, but the records are incomplete.  

In his appellate brief, the Veteran's representative argued that the RO has not complied with the Board remand instructions per the May 2012 remand.  In the remand, the Board requested the RO to attempt to collect medical records from William Beaumont Hospital and Fort Bliss Hospital and to determine if electronic service records exist.  

The RO/AMC subsequently sent a duty to assist letter to the Veteran in January 2013 and enlisted the Veteran's efforts in tracking down missing records.  In February 2013, the RO/AMC sent a request for records letter to William Beaumont Army Medical Center.  According to the record, no response from the hospital was recorded.  In April 2013, the RO/AMC requested service treatment records from the VA Records Management Center (RMC) and the response was negative.  VA issued a formal finding of unavailability for the Veteran's service treatment records in April 2013 and only listed their efforts of retrieval with the RMC.  However, there is no documentation of its efforts to retrieve any electronic service treatment records maintained by the Department of Defense (DoD).  The Veteran has previously indicated that his records may be stored electronically on DoD's electronic system.  

VA may conclude its efforts to obtain federal records only if VA concludes that the records sought do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  Here, although we have a formal finding as to unavailability of service treatment records, the record is unclear as to what efforts were made to retrieve the electronic treatment records from DoD.  Thus, we do not know if further efforts to obtain such records would be futile.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to insure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  The Court also has clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Court routinely vacates Board decisions based on this situation. 

Finally, the Board notes that the Veteran was scheduled for an examination in connection with his claims in November 2007.  He failed to report to the examination and has not provided good cause.  If the Veteran provides good cause for the failure to report or indicates a willingness to report, the Agency of Original Jurisdiction may schedule an examination.  

With respect to the Veteran's bilateral hearing loss and tinnitus claims, there is indication in the post-service treatment records that there may be a current disability for VA regulation purposes for hearing loss.  As the Veteran's military occupational specialty is consistent with noise exposure and since the Veteran is claiming that he has experienced diminished hearing and tinnitus since service, the Veteran will be afforded an audiological examination for current findings and a nexus opinion.

With respect to the Veteran's cyst (back, neck, buttocks) claim, the Board notes that the Veteran was found to have an abnormal finding of the skin/lympathics upon enlistment examination in February 2001.  The physician noted " pilonidal sinus."  Post-service treatment records indicate that the Veteran has pilonidal cysts and has received treatment for such condition.  A VA examination is necessary for current findings and to obtain an opinion has to whether or not the Veteran's pre-existing pilonidal sinus (or cyst) has been aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the appropriate personnel to determine whether electronic service treatment records exist as identified by the Veteran's representative in May 2012 (DoD maintains an electronic database to store health records).  If records are located, obtain them and associate them with the claims folder.  If no records are found, document the efforts undertaken to retrieve the records and issue a formal finding of unavailability.

2. Issue a second request for information from the William Beaumont Hospital and Fort Bliss Hospital (initial request) and associate with the file any responses from the hospitals.

3. After all efforts are undertaken to retrieve service treatment records, and any negative findings documented, the RO/AMC may schedule a new examination for the Veteran if he provides good cause for the failure to report to the previous VA examination or should he indicate a willingness to report to the newly scheduled examination in connection with his claims.

4. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefits sought of appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity to response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


